Zane, C. J.
(concurring in the result): This being a law *86case, tbe appeal could be taken “ on questions, of law alone.” Const. Utah, art. 8, § Í). Therefore we can only review the action of the court below in deciding questions of law. If a disputed fact was found, without any evidence, we can say, as a matter of law, that the finding was erroneous; otherwise, we cannot overturn or add to the facts as found. So far as the opinion does this, I do not concur in it. Nor do I concur in all the questions of law, as stated. There are, however, sufficient-errors in the record to reverse the judgment. Therefore I concur in the reversal, and in the direction for a new trial.